EXHIBIT 10.7

 

AMENDMENT TO CONSULTING AGREEMENT

 

AMENDMENT TO CONSULTING AGREEMENT (the “Amendment”) dated as of October 14,
2014, by and among First Line Capital, LLC (“Consultant”) and DarkStar Ventures,
Inc. (the “Company”).

 

W I T N E S S E T H

 

WHEREAS, the parties hereto are parties to a Consulting Agreement dated as of
September 2011 (the “Consulting Agreement”; capitalized terms used herein not
otherwise defined shall have the meanings ascribed to such terms in the
Consulting Agreement); and

 

WHEREAS, the parties desire to amend certain terms of the Consulting Agreement
as provided for in this Amendment;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged by each of the parties hereto, the parties hereto
agree as follows:

 

1. Extension. Notwithstanding anything contained in the Consulting Agreement to
the contrary, the Company and the Consultant hereby agree and acknowledge that
the Consulting Agreement shall terminate and have no further force and effect on
July 31, 2015.

 

2. Services. Given the status of the Company as a shell company, the Consultant
agrees to use its best efforts to locate a suitable acquisition candidate for
the Company.

 

3. Reference. On and after the date hereof, each reference in the Consulting
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import, and each reference to the Consulting Agreement in any other agreement,
document or other instrument, shall mean, and be a reference to the Consulting
Agreement, as amended by this Amendment.

 

5. Counterparts. This Amendment may be executed in one or more counterparts and
by facsimile or other electronic transmission, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

 

6. Captions. The captions used in this Amendment are intended for convenience of
reference only, shall not constitute any part of this Amendment and shall not
modify or affect in any manner the meaning or interpretation of any of the
provisions of this Amendment.

 

7. Governing Law. This Amendment and the rights and obligations of the parties
under this Amendment shall be governed by and construed in accordance with the
laws of the State of New York, without regard to conflict of laws rules applied
in such state.

 

 

1


--------------------------------------------------------------------------------




 

 

IN WITNESS WHEREOF, the parties hereto have caused their respective hands to be
set hereto with the intention of being bound effective in all respects as of the
date and year first hereinabove written.

  

DARKSTAR VENTURES, INC.   FIRST LINE CAPITAL, LLC   By: /s/ Chizkyau Lapin   By:
/s/ Daniel Hirsch   Name: Chizkyau Lapin   Name: Daniel Hirsch   Title:
President, CEO and CFO   Title: Managing Partner  

  

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

 

 